DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The examiner finds that the amended claims and remarks, received on 1/11/2021, are sufficient to overcome the previous rejections of record. 
	The amendments and remarks, filed on 1/11/2020, has been entered.  Applicant’s amendments to the claims have overcome the 112(b) rejection of claims 1 and 3-6.

Allowable Subject Matter
Claims 1, 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior art does not disclose nor render obvious the pinch valve mechanism as claimed in independent claim 1 and 6 and dependent claims 3-5 with particular attention to the limitation: “wherein a first radially straight section at the groove beginning of the at least one groove portion directed in a first radial direction is separated from a second radially straight section at the groove end directed in a second radial direction by a bend in the at least one groove portion such that the first radial direction and the second radial direction are in different directions”.
The closest prior art of record is to be Kitamura et al (Machine translation of JP 2010276555 A; hereinafter "Kitamura"; previously of record) and in view of Shibuya et al (Machine translation of JP 2010060441 A; hereinafter “Shibuya”; previously of record). 

wherein each groove portion of the plurality of groove portions (taught by Kitamura mentioned above in para [10]) comprises a groove beginning an a groove end (taught by modified Kitamura mentioned above in para [12]) wherein each groove portion extends from the groove beginning at the edge of the opening end to the groove end at an out of a locus through of the plurality groove portions extends outside of a locus (taught by Kitamura mentioned above in para [10]) through which the mouth of the container is moved (taught by Kitamura mentioned above in para [10]), 
wherein the groove beginnings (taught by modified Kitamura mentioned above in para [12]) of each portion of the plurality of groove portions are equally spaced from each other along the edge of the opening end (taught by Kitamura mentioned above in para [10]), and the groove 
wherein at least one groove portion of the plurality of groove portions changes direction (taught by Kitamura mentioned above in para [10]) between the beginning of the at least one groove portion and the groove end of the at least one groove portion (taught by modified Kitamura mentioned above in para [12]). 
However, the modification of Shibuya does not specifically teach or suggest ta first radially straight section at the groove beginning of the at least one groove portion and a second radially straight section at the groove end directed in a second radial direction.  The instant claims define over the prior art because the cited prior art does not teach a first radially straight section at the groove beginning of the at least one groove portion directed in a first radial direction is separated from a second radially straight section at the groove end directed in a second radial direction by a bend in the at least one groove portion such that the first radial direction and the second radial direction are in different directions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798